I concur in the judgment of dismissal because defendant *Page 139 
appellee's assignment of error is well taken. On September 8, 1972 the trial court did not have jurisdiction to vacate its August 7, 1972 judgment, and the appeal filed on May 16, 1973 was not timely filed because it was more than 30 days after the entry of the August 7, 1972 judgment.
I dissent from the majority's opinion holding that the trial court properly ruled that there was not a material issue of fact and that the defendant was entitled to judgment as a matter of law.
There were issues of fact regarding negligence, contributory negligence, proximate cause and damages, and these issues should have been submitted to a jury for determination. The trial court committed prejudicial error in granting defendant's motion for summary judgment.